Citation Nr: 0709384	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-17 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for the 
residuals of a right knee injury from March 10, 2003 to 
November 25, 2005.  

2.  Entitlement to an increased rating for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling effective November 25, 2005.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1994 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which assigned a non-compensable 
(0 percent) rating effective March 10, 2003.  The veteran 
appealed the July 2003 initial rating decision, and in a 
February 2006 RO decision, he was granted a 10 percent 
disabling evaluation effective November 25, 2005.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 10 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matters remain before the Board for appellate review, and 
the issues are as characterized as above.


FINDINGS OF FACT

1.  Prior to November 25, 2005, the service-connected 
residuals of a right knee injury were manifested by range of 
motion from 0 to 135 degrees with no instability, no 
fatigability or incoordination; x-ray findings ordered to 
rule out arthritis were normal with no degenerative joint 
disease (DJD).  (DJD is osteoarthritis.  See Stedman's 
Medical Dictionary 1267 (26th ed. 1995).

2.  From November 25, 2005, the service-connected residuals 
of a right knee injury were manifested by range of motion 
limited by pain from 5 to 85 degrees with crepitus but no 
instability, no atrophy, no foot drop, and no sensory 
defects. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right knee injury were not met prior to November 25, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 4.71a, Diagnostic 
Codes 5257, 5260, and 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury have not been met after 
November 25, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 
4.71a, Diagnostic Codes 5257, 5260, and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in July 2003, and again 
provided notice in July 2005 and May 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  After the 
veteran was granted service connection for the residuals of a 
right knee injury with a non-compensable rating in the July 
2003 RO decision, he filed a notice of disagreement (NOD) 
received by VA in April 2004, contending that he deserved a 
higher rating.  In the July 2005 VCAA notice letter, the RO 
informed the veteran about the information and evidence 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the letter stated that the 
evidence must show that his service-connected right knee 
condition had increased in severity.  

The July 2005 notice letter described the information and 
evidence that VA would seek to provide including relevant 
records from federal agencies and non-federal agencies.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide physical and clinical findings, results of 
laboratory tests and x-rays, and the dates of examinations 
and tests which showed an increase in severity of his 
service-connected disability.  The veteran was also informed 
that he could submit statements from other individuals who 
could attest to his contention that his disability had gotten 
worse.

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim and to 
send any evidence in his possession that pertained to his 
claim to VA.
The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In a letter 
dated in May 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as an increased rating is not warranted.  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded VA examinations in 
connection with his claim in June 2003 and November 2005.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

In a July 2003 rating decision, the veteran was granted 
service connection for residuals of a right knee injury, 
which was evaluated as non-compensably disabling effective 
March 10, 2003, pursuant to Diagnostic Codes (DCs) 5299-5257.  
During the course of his appeal, the veteran's initial rating 
was increased in a February 2006 RO decision to 10 percent 
disabling, effective November 25, 2005, also pursuant to DCs 
5299-5257.  The Board must determine whether the veteran was 
entitled to a higher initial rating from the date of receipt 
of his initial claim (March 2003) to the date of his increase 
in the February 2006 RO decision, which was effective in 
November 25, 2005.  The Board must also determine whether a 
rating in excess of 10 percent is warranted.  The Board has 
thoroughly reviewed all the evidence of record, to include 
but not limited to statements of the veteran; VA treatment 
reports dated between August 1998 and May 2006; and VA 
examinations dated in June 2003 and November 2005.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the preponderance of the evidence does not support 
an increased rating in either instance.




LAW 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The service-connected residuals of a right knee injury are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DCs 5299-5257, effective November 2005.  (Residuals, 
right knee, is not specifically listed on the rating 
schedule, and therefore, the RO has rated the knee disability 
in this case as analogous to a disability in which not only 
the functions affected, but anatomical localization and 
symptoms, are closely related.  38 C.F.R. § 4.20.)  These 
criteria provide a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

The Board has also considered, but did not limit its 
consideration to, the following codes in evaluating the 
veteran's disability:  DC 5260, limitation of flexion of leg, 
and DC 5261, limitation of extension of leg.  The Board also 
has considered 38 C.F.R. § 4.1, 4.40, 4.45, 4.59, and 4.7.  
See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.




ANALYSIS

With regard to whether the veteran is entitled to a higher 
initial rating prior to the November 25, 2005, increase to 10 
percent disabling for the residuals of a right knee injury, 
the Board notes that the evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection in July 2003 is the most probative of the degree 
of disability existing at the time that the initial rating 
was assigned.  Fenderson, 12 Vet. App. at 126.  The only 
relevant evidence of record for the period from March 2003 
(the effective date of the July 2003 rating decision grant of 
service connection) to November 2005 is a June 2003 VA 
examination for joints that noted that the veteran injured 
his right knee during service and complained of chronic pain 
in his knee region.  

The June 2003 VA examiner noted that the veteran wore a brace 
on his right knee and ambulated without restrictions.  He was 
not receiving any treatments but took Tylenol.  Physical 
examination revealed normal contour.  The range of motion was 
from 0 to 135 degrees with negative instability.  There was 
negative drawer sign and negative grind sign.  The diagnostic 
impression was knee sprain/strain.  The veteran was found not 
to have fatigability or incoordination.  It was reported that 
the veteran was prone to fluctuations in the severity of his 
condition.  A June 2003 radiology report of the veteran's 
right knee revealed normal bones and joints.  The impression 
was normal right knee without DJD.  

Based on these findings that Board concludes that the 
service-connected residuals of the right knee injury were 
appropriately rated as noncompensable and did not more nearly 
approximate the criteria for a 10 percent rating.  38 C.F.R. 
§ 4.7; DeLuca, 8 Vet. App. 202.  In this regard, the June 
2003 VA examination revealed that the veteran's right knee 
was negative for instability.  Specifically, the range of 
motion was from 0 to 135 with negative instability and the 
drawer sign was also negative.  Further, the grind sign was 
negative.  

While the veteran complained of chronic pain in his knee 
region and wore a brace on his right knee, the Board finds 
that the absence of instability or limitation of range of 
motion reflects that a compensable rating was not warranted 
under DC 5257 for slight recurrent subluxation or lateral 
instability.  The veteran was able to ambulate without 
restrictions.  Physical examination revealed normal contour.  
The veteran was found not to have fatigability or 
incoordination.  It was reported that the veteran was prone 
to fluctuations in the severity of his condition, but the 
examiner noted that it was not possible to predict the amount 
of dysfunction that would be present in the future.  

Additionally, the Board notes that application of the 
provisions for arthritis were not warranted as of the July 
2003 rating decision.  38 C.F.R. § 4.71a, DC 5003.  The June 
2003 radiology report of the veteran's right knee revealed 
normal bones and joints, and the impression was normal right 
knee without DJD.  

Further, the veteran is not entitled to a compensable rating 
under the range of motion codes because the flexion of his 
leg was not limited to 45 degrees and the extension of his 
leg was not limited to 10 degrees.  38 C.F.R. § 4.71a, DCs 
5260 and 5261.  Moreover, the criteria for evaluation under 
Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of 
semilunar cartilage), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are not applicable, as the 
presence of ankylosis of the right knee, dislocation or 
removal of the semilunar cartilage, impairment of the tibia 
or fibula, or genu recurvatum was not shown. 

In conclusion, the Board finds that veteran's level of 
disability at the time of the July 2003 rating (effective 
March 10, 2003) was appropriately assigned a non-compensable 
disabling rating and did not more nearly approximate the 
criteria for a compensable rating under any of the rating 
criteria for evaluating knee disabilities.  Accordingly, the 
veteran's claim for an initial compensable disability rating 
prior to November 25, 2005, must be denied.  

With regard to whether the veteran is entitled to a higher 
rating after the November 25, 2005, effective date of the 
assignment of the 10 percent disability rating for the 
service-connected residuals of a right knee injury, the 
November 2005 VA examiner noted that the veteran had a 
history of tendonitis as well as cartilage injury to the 
right knee.  The veteran reported achiness and stiffness in 
the right knee region.  The veteran wore a brace to support 
the knee and kept his leg straight whenever possible.  The 
veteran contended that his knee gave out on him, but the 
frequency was difficult to ascertain.  The veteran reported 
that he took over the counter medication.  

Physical examination revealed crepitus on range of motion.  
The range of motion was from 5 degrees to maximum flexion of 
85 degrees.  Further, the range of motion was limited by 
pain.  There was negative lateral instability, draw sign, and 
McMurray sign.  There was no atrophy, foot drop, or sensory 
defects.  The diagnostic impression was meniscus, as well as 
cartilage injury.  It was recorded that the veteran could 
walk approximately two blocks, in pain.  There was no 
significant history of flare ups.

A May 2006 VA outpatient treatment entry recorded that the 
veteran was seen for right knee pain.  The veteran's right 
knee was non-tender but he had pain in the knee and popliteal 
fossa area with bending of the knee and limited range of 
motion.  There was no leg or calf tenderness.  

The November 2005 VA examination was negative for lateral 
instability, draw sign, and McMurray sign.  Thus, the 
objective findings do not show even slight recurrent 
subluxation or lateral instability to meet the requirements 
for a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257.   
on the basis of lateral instability.  However, the veteran 
did report to the examiner that his knee gave out on him and 
he wore a knee brace.  Moreover, the veteran reported 
achiness and stiffness in the right knee region and kept his 
leg straight whenever possible.  Physical examination 
revealed crepitus on range of motion.  The range of motion 
was more limited on the November 2005 examination than it was 
June 2003 examination.  It was from 5 degrees to maximum 
flexion of 85 degrees.  Further, the range of motion was 
limited by pain.  The veteran could walk approximately two 
blocks but in pain.  Even though the range of motion findings 
were non-compensable under the criteria for limitation of 
flexion and extension, the Board finds that because the 
limitation of the range of motion increased and was limited 
by pain and crepitus was present, the Board concludes that 
the increase to the 10 percent as of the time of the November 
2005 examination was appropriate because the findings more 
nearly approximated some of the criteria for a compensable 
rating.  38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5257, 5260, 5261; 
DeLuca, 8 Vet. App. 202.  

However, the examination findings did not show a degree of 
disability that more nearly approximates the criteria for a 
higher rating under any criteria pertaining to knee 
disabilities.  A 20 percent rating is not warranted under 
38 C.F.R. § 4.71a, DC 5261 because the extension of the 
veteran's leg is not limited to 15 degrees.  38 C.F.R. 
§ 4.59, 4.71a, DC 5261,and DeLuca, 8 Vet. App. 202.  
Moreover, a separate rating is not warranted under 38 C.F.R. 
§ 4.71a, DC 5260 even when considering pain on range of 
motion because the veteran's leg flexion is not limited even 
to 60 degrees which is requirement for the non-compensable 
rating.  

It was noted that the veteran had a history of tendonitis as 
well as cartilage injury to the right knee and the diagnostic 
impression was meniscus as well as cartilage injury.  
However, there was no evidence of dislocated or semilunar 
cartilage or symptomatic removal of semilunar cartilage, 
rendering DCs 5258 and 5259 inapplicable.  38 C.F.R. § 4.71a, 
DCs 5258, 5259.  The Board further notes that the required 
manifestations for evaluation under Diagnostic Codes 5256 
(knee, ankylosis), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are not applicable, as the 
presence of ankylosis of the right knee, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.  Additionally, the Board notes that application 
of the provisions for arthritis was not warranted as there 
were no indications that the veteran had arthritis.  
38 C.F.R. § 4.71a, DC 5003.

In conclusion, the Board finds that veteran's present 
reported level of disability more closely approximates the 
criteria for a 10 percent disabling rating but a higher 
rating is not warranted.  Therefore, the veteran's claim for 
a disability rating in excess of 10 percent from November 
2005 must be denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable initial rating for the residuals 
of a right knee injury from March 10, 2003 to November 25, 
2005, is denied.  

Entitlement to an increased rating for the residuals of a 
right knee injury currently evaluated at 10 percent effective 
November 25, 2005, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


